EXHIBIT 23.1 Green & Company, CPAsA PCAOB Registered Accounting FirmCONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMWe hereby consent to the use in this Amendment No. 1 to the Registration Statement on FormS-1of CH Real Estate II, Inc. of our report dated March 16, 2016, except for the forward stock split mentioned in footnote 9, as to which is dated September 22, 2016, relating to the financial statements of CH Real Estate II, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement./s/ Green & Company, CPAsGreen & Company, CPAsTemple Terrace, FLJanuary 5, 2017 10th Street, Suite 330Tampa, FL 33617813.606.4388
